110 F.3d 69
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony PLUMMER, Petitioner-Appellant,v.Michael PICKETT, Respondent-Appellee.
No. 96-15290.
United States Court of Appeals, Ninth Circuit.
Submitted March 24, 1997.*Decided March 26, 1997.

Before:  SNEED, FARRIS and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
California state prisoner Anthony Plummer appeals pro se the district court's denial of his 28 U.S.C. § 2254 petition for writ of habeas corpus alleging his trial violated due process because of the state court's erroneous admission of evidence.  We affirm the district court because Plummer did not establish that admission of unrelated drug evidence meant he was actually prejudiced by a constitutional trial error which had a "substantial and injurious effect or influence in determining the jury's verdict," as required for federal habeas relief based on state trial error.  See Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).  Plummer further did not establish that "the admission of the evidence was arbitrary or so prejudicial that it rendered the trial fundamentally unfair."  Walters v. Maass, 45 F.3d 1355, 1357 (9th Cir.1995);  see also Jammal v. Van de Kamp, 926 F.2d 918, 920 (9th Cir.1991) ("only if there are no permissible inferences the jury may draw from the evidence can its admission violate due process").


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3